           Case 6:20-cv-00487-ADA Document 60 Filed 03/02/21 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION


    WSOU INVESTMENTS LLC D/B/A                             §
    BRAZOS LICENSING AND                                   §    C.A. NO. 6:20-cv-00487-ADA
    DEVELOPMENT,                                           §    C.A. NO. 6:20-cv-00488-ADA
                                                           §    C.A. NO. 6:20-cv-00489-ADA
                              Plaintiff,                   §    C.A. NO. 6:20-cv-00490-ADA
                                                           §    C.A. NO. 6:20-cv-00491-ADA
    v.                                                     §    C.A. NO. 6:20-cv-00492-ADA
                                                           §    C.A. NO. 6:20-cv-00493-ADA
    ZTE CORPORATION, ZTE (USA) INC.                        §    C.A. NO. 6:20-cv-00494-ADA
    AND ZTE (TX), INC.,                                    §    C.A. NO. 6:20-cv-00495-ADA
                                                           §    C.A. NO. 6:20-cv-00496-ADA
                              Defendants.                  §    C.A. NO. 6:20-cv-00497-ADA
                                                           §



DEFENDANTS’ NOTICE OF COMPLIANCE REGARDING EXCHANGE OF SECOND
           NARROWED CLAIM TERMS FOR CONSTRUCTION
TO THE HONORABLE COURT:

         Pursuant to the Court’s First Amended Scheduling Order, Dkt. 45, 1 and the Court’s

February 26, 2021 e-mail order, 2 Defendants hereby notify the Court that Defendants served their

second narrowed claim terms for claim construction on Plaintiff WSOU Investments, LLC d/b/a

Brazos Licensing and Development via electronic mail on March 1, 2021.

         Defendants reserve the remaining identified terms and maintain that they are indefinite,

lack support, and/or are invalid under 35 U.S.C. §§ 112(a), (b), and (f).




1
  There are 11 pending cases. Citations throughout refer to new WDTX Case Nos. -00487 through -00497, and
specific citations reference to the docket for WDTX Case No. -00487.
2
  The e-mail order via e-mail exchanges between the parties and the Court are attached as Ex. 1, and the parties’
associated charts referenced in the e-mail exchanges are attached as Ex. 2.
         Case 6:20-cv-00487-ADA Document 60 Filed 03/02/21 Page 2 of 2




DATED: March 2, 2021                                 Respectfully submitted,

                                                    /s/Lionel M. Lavenue
                                                    Lionel M. Lavenue
                                                    Virginia Bar No. 49,005
                                                    lionel.lavenue@finnegan.com
                                                    FINNEGAN, HENDERSON, FARABOW,
                                                    GARRETT & DUNNER, LLP
                                                    1875 Explorer Street, Suite 800
                                                    Reston, VA 20190
                                                      Phone: (571) 203-2700
                                                      Fax:     (202) 408-4400

                                                    Attorney for Defendants



                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of this document via the Court’s

CM/ECF system on March 2, 2021.

                                                            /s/Lionel M. Lavenue
                                                            Lionel M. Lavenue




                                                2
